      Case 4:16-cr-00006-MHC-WEJ Document 285 Filed 11/20/19 Page 1 of 2
                                                                          FIL:010.
                                                                          Jawio,f3

                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

 UNITED STATES OF AMERICA
                                               CRIMINAL ACTION FILE
 V.
                                               NO. 4:16-CR-06-04-MHC-WEJ
DEMONTRA SHAROD LUCEAR,

       Defendant.

                                 VERDICT FORM

                                          1.

      As to Count One of the Indictment, we, the Jury, unanimously find the

Defendant DEMONTRA SHAROD LUCEAR:


      Guilty                                         Not Guilty

If the response to this section is "Guilty,' please respond to Section 2. If the

response to this section is "Not Guilty," you only need to sign and date this form.

                                          2.

      Having found Defendant DEMONTRA SHAROD LUCEAR guilty of Count

One of the Indictment, do you the Jury, find that DEMONTRA SHAROD

LUCEAR conspired to:

                                        steal firearms

                                        possess stolen firearms

                                        both steal and possess stolen firearms
                                      Page 1 of 2
       Case 4:16-cr-00006-MHC-WEJ Document 285 Filed 11/20/19 Page 2 of 2




SO SAY WE ALL.

       Signed and dated at the United States Courthouse, Rome, Georgia,

this        day of                          ,2019.


Jury Foreperson's Signature:

Jury Foreperson's Printed Name:




                                    Page 2 of 2
